Motion Denied; Petition for Writ of Mandamus Denied and Memorandum Opinion
filed July 19, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-00605-CV



              IN RE DAVID LEWIS AND ERNEST MAESE, Relators

                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  133rd District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2010-75378

                        MEMORANDUM OPINION
       On June 28, 2012, relators David Lewis and Ernest Maese filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Relators complain that respondent, the Honorable Jaclanel McFarland, presiding judge of
the 133rd District Court of Harris County, abused her discretion in her March 26, 2012
order to pay funds into the registry of the court pending the outcome of the underlying
litigation. Relators also filed a motion for emergency relief asking that this court to stay
the trial court’s March 26, 2012 order and its June 1, 2012, order enforcing that order,
and to stay the underlying litigation. This court denied the motion for stay on June 29,
2012. On July 12, 2012, relators filed a motion to reconsider the denial of their stay
request. We deny the motion to reconsider.
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no
adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36
(Tex. 2004). We determine the adequacy of an appellate remedy by balancing the
benefits of mandamus review against its detriments. Id. at 136. In evaluating benefits and
detriments, we consider whether mandamus will preserve important substantive and
procedural rights from impairment or loss. Id.

       A trial court abuses its discretion if it reaches a decision so arbitrary and
unreasonable as to amount to a clear and prejudicial error of law, or if it clearly fails to
analyze or apply the law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379,
382 (Tex. 2005). When reviewing the trial court’s decision for an abuse of discretion, we
may not substitute our judgment for that of the trial court with respect to the resolution of
factual issues or matters committed to the trial court’s discretion. See Walker v. Packer,
827 S.W.2d 833, 839-40 (Tex. 1992). On mandamus review of factual issues, a trial court
will be held to have abused its discretion only if the party requesting mandamus relief
establishes that the trial court could have reached but one decision. Johnson v. Fourth
Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).

       When a petition for writ of mandamus is filed, a relator bears the burden of
showing his entitlement to the relief requested. Walker, 827 S.W.2d at 840–44. Relators
have not met that burden.

       Accordingly, we deny relators’ petition for writ of mandamus.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.

                                             2